                  Case 1:21-cv-00186-TJM-CFH Document 12 Filed 02/26/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District
                                                __________  DistrictofofNew York
                                                                         __________


                         Mattia Doyle, et al.                    )
                             Plaintiff                           )
                                v.                               )      Case No.   1:21-cv-00186-TJM-CFH
               Beech-Nut Nutrition Company                       )
                            Defendant                            )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Beech-Nut Nutrition Company                                                                        .


Date:          02/26/2021                                                               /s/ Kathleen E. McCarthy
                                                                                            Attorney’s signature


                                                                               Kathleen E. McCarthy (NY-2125722)
                                                                                        Printed name and bar number
                                                                                          King & Spalding LLP
                                                                                      1185 Avenue of the Americas
                                                                                         New York, NY 10036

                                                                                                  Address

                                                                                         kmccarthy@kslaw.com
                                                                                              E-mail address

                                                                                             (212) 556-2345
                                                                                             Telephone number

                                                                                             (212) 556-2222
                                                                                               FAX number
